Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on June 8th, 2022. Claims 1, 17, and 21 are amended and claims 2, 5, 18, and 20 were cancelled. Claims 1, 3-4, 6-17, 19, and 21-24 are therefore pending and currently under consideration for patentability.
Claim Rejections - 35 USC §101 
Per Applicant’s amendments and arguments with respect to the rejection of claims 1, 3-4, 6-17, 19, and 21-24 under 35 U.S.C. §101 been fully considered and patent eligible. 
	More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of accessing a production schedule plan of an energy consumer and presentation of the recommendations for selling energy (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. Further, the steps of predicting energy consumption per time unit for a predetermined time period based on the energy consumed in the production batch and an energy use profile of the production batch, wherein predicting the energy consumption per time unit further comprises: accessing a production schedule plan of an energy consumer; predicting the energy consumption based on the production schedule plan for the predetermined time period, the predicting of the energy consumption per time unit to predict a duration of energy-consuming processes during the predetermined time period; predicting an amount of energy and a time duration for processing each heat in the production schedule plan; predicting an energy-time profile within each heat; and predicting an energy usage per time unit during the predetermined time period; calculating recommendations for selling energy in each time unit within the predetermined time period based on the predicted energy consumption per time unit and a probability of a penalty when energy consumption exceeds a baseline during a time unit, and causing presentation of the recommendations for selling energy, (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “predicting an amount of energy and a time duration for processing each heat in the production schedule plan, the amount of energy comprising energy used for burner gas and burner oxygen used during the production batch;” “storing values obtain during operation comprising energy bought, energy offered for sale, energy sold, timestamps, and penalties incurred for energy used; retraining the machine-learning model using the values obtained during operation, the retraining based on training data comprising values for features comprising energy per heat, start and end time of the heat, burner gas used, and burner oxygen used; and causing, by the one or more processors, presentation of the recommendations for selling energy on a user interface”, integrate the exception into a practical application in accordance with and in light of [0140-0141] of Applicant’s specification.
More specifically, the Examiner notes that as per [0141 and 0155-0156], it is stated that “a machine learning model is used to determine the ultimate energy offered for sale. The ML model may be fine-tuned over time by using as features the actual values of energy offered, the energy bought by the system, penalties incurred, time of the day, calendar day, amount of energy bought and sold on the market, evolution of supply and demand over time, etc. The ML model is then retrained periodically with the additional performance values …”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1, 3-4, 6-17, 19, and 21-24 are deemed patent eligible.
Claim Rejections - 35 USC §103 – Previously Withdrawn
With respect to claims 1, 3-4, 6-17, 19, and 21-24 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1, 3-4, 6-17, 19, and 21-24 is/are withdrawn.
Allowable Subject Matter
Claims 1, 3-4, 6-17, 19, and 21-24 are allowed. The closest prior art of record is U.S. Pub. 20190372345 (“Bain”), U.S. Pub. 20190086882 (“Okita”) and U.S. Pub. 20140316973 (“Steven”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner notes that after an exhaustive prior art search, the claimed subject matter of claims 1, 3-4, 6-17, 19, and 21-24 appears to be potentially allowable in view of prior art. Specifically, the Examiner was unable to find the specifically predicting, by one or more processors, energy consumed in a production batch, wherein the production batch is applied in a steel mill, predicting, utilizing a machine-learning model, the energy consumption based on the production schedule plan for the predetermined time period, the predicting of the energy consumption per time unit including utilizing the machine-learning model to predict a duration of energy-consuming processes during the predetermined time period, predicting an amount of energy and a time duration for processing each heat in the production schedule plan, the amount of energy comprising energy used for burner gas and burner oxygen used during the production batch, storing values obtain during operation comprising energy bought, energy offered for sale, energy sold, timestamps, and penalties incurred for energy used, retraining the machine-learning model using the values obtained during operation, the retraining based on training data comprising values for features comprising energy per heat, start and end time of the heat, burner gas used, and burner oxygen used; and causing, by the one or more processors, presentation of the recommendations for selling energy on a user interface.
The prior art of record Bain discloses an automated consumer retail utility marketplace are provided, including components for machine learning, components for gamification, and components for supporting a related consumer mobile application that enables improved visibility and control by a consumer over its interaction with energy markets. Further the platform includes consumer energy usage measurements that are gathered for energy generated from a plurality of different types of energy sources and consumed by the consumer over discrete time intervals and that are allocated for each of the different types of energy consumed to an energy source for each type of the different types of energy within the discrete time intervals. The platform includes a cost of energy usage for each type of the different types of energy consumed in the discrete time intervals that is calculated by processing the consumer energy usage measurements for each type of energy consumed and the energy source for each type of the different types of energy with an energy pricing engine that tracks real-time cost of energy sourced from the plurality of different types of energy sources. The platform also includes a user interface that aggregates the calculated cost of energy usage across each type of the different types of energy for each time interval and presents the aggregated calculated cost of energy usage and calculated costs of at least two sources of energy for each discrete time interval in a user interface (Abstract and 0265), but fail to disclose, predicting, by one or more processors, energy consumed in a production batch, wherein the production batch is applied in a steel mill, predicting, utilizing a machine-learning model, the energy consumption based on the production schedule plan for the predetermined time period, the predicting of the energy consumption per time unit including utilizing the machine-learning model to predict a duration of energy-consuming processes during the predetermined time period, predicting an amount of energy and a time duration for processing each heat in the production schedule plan, the amount of energy comprising energy used for burner gas and burner oxygen used during the production batch, storing values obtain during operation comprising energy bought, energy offered for sale, energy sold, timestamps, and penalties incurred for energy used, retraining the machine-learning model using the values obtained during operation, the retraining based on training data comprising values for features comprising energy per heat, start and end time of the heat, burner gas used, and burner oxygen used; and causing, by the one or more processors, presentation of the recommendations for selling energy on a user interface.
Okita discloses machine learning method automates the generation of demand response messages to homeowners for utilities. Electric meter data is used to determine a confidence level that the house is occupied so that demand response messages are not sent to unoccupied houses. Demand response messages are associated with a profile. For an initial deployment of a demand response program, a variety of message profiles are tested to study the effectiveness of the communication. After each demand response event, the profile of each message sent to each user is evaluated to learn more effective approaches for future messages. Over time, the learning of the effectiveness of the message profile provides a more precise and complete behavioral model of the user to assess how to motivate energy savings. Continually updating the behavioral model of the user responses to demand response messages increases the likelihood to engage users to participate in demand response events, at Abstract, but fails to disclose predicting, by one or more processors, energy consumed in a production batch, wherein the production batch is applied in a steel mill, predicting, utilizing a machine-learning model, the energy consumption based on the production schedule plan for the predetermined time period, the predicting of the energy consumption per time unit including utilizing the machine-learning model to predict a duration of energy-consuming processes during the predetermined time period, predicting an amount of energy and a time duration for processing each heat in the production schedule plan, the amount of energy comprising energy used for burner gas and burner oxygen used during the production batch, storing values obtain during operation comprising energy bought, energy offered for sale, energy sold, timestamps, and penalties incurred for energy used, retraining the machine-learning model using the values obtained during operation, the retraining based on training data comprising values for features comprising energy per heat, start and end time of the heat, burner gas used, and burner oxygen used; and causing, by the one or more processors, presentation of the recommendations for selling energy on a user interface.
Steven discloses systems and methods herein facilitate generation of energy-related revenue for an energy customer of an electricity supplier. The apparatuses and methods herein can be used to generate operating schedules for a controller of the energy assets. When implemented, the generated operating schedules facilitates derivation of the energy-related revenue, over a time period T, associated with operation of the energy assets according to the generated operating schedule. The energy-related revenue available to the energy customer over the time period T is based at least in part on a wholesale electricity market, Abstract, but fails to disclose, predicting, by one or more processors, energy consumed in a production batch, wherein the production batch is applied in a steel mill, predicting, utilizing a machine-learning model, the energy consumption based on the production schedule plan for the predetermined time period, the predicting of the energy consumption per time unit including utilizing the machine-learning model to predict a duration of energy-consuming processes during the predetermined time period, predicting an amount of energy and a time duration for processing each heat in the production schedule plan, the amount of energy comprising energy used for burner gas and burner oxygen used during the production batch, storing values obtain during operation comprising energy bought, energy offered for sale, energy sold, timestamps, and penalties incurred for energy used, retraining the machine-learning model using the values obtained during operation, the retraining based on training data comprising values for features comprising energy per heat, start and end time of the heat, burner gas used, and burner oxygen used; and causing, by the one or more processors, presentation of the recommendations for selling energy on a user interface.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Bain, Okita, and Steven reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/            Primary Examiner, Art Unit 3682